Title: Timothy Dwight to John Adams, 31 Mar. 1786
From: Dwight, Timothy
To: Adams, John


          
            
              May it please your Excellency,
            
            

              

              
            
          

          This letter accompanies to you the Conquest of Canaan. It is the
            wish of the writer, that this poem may be published in England. For the accomplishment
            of this design, he becomes a suitor to your Excellency, for such assistance as may be
            necessary.
          As an apology for this application, he could allege, that it was
            recommended to him by Col Wadsworth, who indeed offered him a letter of recommendation
            on the subject, that he has heard, from good authority, that your Excellency has invited
            an application of the same nature from Mr Trumbull,
            & expressed your wishes to see attempts of this kind made by your countrymen;
            that your Excellency is known to be generously partial to every effort of real genius
            made in America; that he has not a friend in England, to whom a design of this nature
            might be addressed; & that literary merit forms a species of claim, from
            necessity, to the fostering influence of eminent personages. But he is fearful that all
            these reasons would form an insufficient excuse. His genius & literary merit, he
            is aware, are at best but questionable. Perhaps the perusal even of a small part of this
            poem may reduce them below that standard, in your Excellency’s opinion. Should this
            unfortunately prove the event, he can only console himself with reflecting that the
            trial of his talents has been innocently made; & has only to request of your
            Excellency that this applicaton may be concealed from all men.
          If your Excellency should judge the work deserving of the public
            Eye, & not unworthy of that degree & kind of assistance, which may be
            necessary to introduce it, the writer hopes he shall not be guilty of impertinence in
            solliciting, that, if it can conveniently be accomplished, the publication may be made
            of pecuniary advantage to himself. He is sensible that, as the book is already published
            in America, any printer can obtain a copy; but no printer can obtain a correct one, or
            one in a reasonable degree correct. This circumstance, he imagines, would have weight
            with the purchaser, if exhibited in a manner resembling the annexed Advertisement;
            & might perhaps secure to the printer, who was enabled to avail himself of it,
            almost an exclusive sale.
          If this article should by any circumstances be prevented, he would
            however wish the poem might be published, & that it might be published under
            such advantages, as might be fairly & easily obtained. But this, & every
            thing pertaining to the subject, he leaves to your Excellency, & is, with every
            sentiment of respect, your Excellency’s / very obedient, / & most humble
            servant,
          
            
              Timothy Dwight.
            
          
        